DETAILED ACTION
Patent Board Appeal Decision was revered on 09/30/2021.
Claims 1-10 are pending.
Claim 1-10 are allowed.
REASONS FOR ALLOWANCE
The present invention is directed to method for Operating a Fieldbus System and Gateway.  Each independent claim identifies the uniquely distinct features: regarding claim 1, the method comprising the steps of: creating a bus configuration, wherein the bus configuration assigns a destination address to a port; and performing a network address translation using the gateway based on the bus configuration created, in combination with other limitations discussed in the claim.  
The closest prior art, Master (US 2012/0036514 A1) disclose conventional way the programming modules include stream statements for input values and output values in the form of sources and destinations for at least one of the plurality of processing nodes and stream statements that determine the streaming flow of values for the at least one of the plurality of processing nodes. The compiler converts the source code stream based program to object modules, object module instances and executables. The linker matches the object module instances to at least one of the multiple cores. The loader loads the tasks required by the object modules in the nodes and configure the nodes matched with the object module instances. The runtime component runs the converted program, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Wei (US 2012/0102240 A1) disclose conventional way of receiving a fieldbus frame containing target data through a virtual serial fieldbus port 
Claim 10 encompasses limitations that are similar to claim 1. Thus, claim 10 is allowed based on the same reasoning as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473